Citation Nr: 0305070	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  01-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to April 
1957.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
2001 rating decision of the RO in Nashville, Tennessee that 
denied the veteran's claim of entitlement to service 
connection for asthma and the veteran's request to re-open 
his claim for service connection for bilateral pes planus.  
The veteran expressed his disagreement with the RO's decision 
in an NOD filed in May 2001 and perfected his appeal in July 
2001.

This case was before the Board previously in November 2001 
when a decision was issued denying the veteran's claims.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
October 2002 the Court vacated the November 2001 decision by 
the Board and remanded the case to the Board for 
readjudication consistent with the Court's October 28, 2002 
order.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The service medical records do not show any complaints or 
treatment relating to asthma.

3.  The evidence of record does not show treatment for asthma 
until many years after separation from service.

4.  In a June 1957 decision, the RO denied, on the merits, 
the veteran's claim for service connection for bilateral pes 
planus; despite appropriate notification, the veteran did not 
appeal this decision.

5.  The basis for the June 1957 denial was that pes planus 
existed prior to service and was not aggravated, or did not 
increase in overall severity, during service.

6.  No medical evidence has been presented or secured since 
the last final decision of record that indicates that the 
veteran's bilateral pes planus was incurred during service or 
increased in severity while in service.

7.  The evidence of record since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Asthma was neither incurred nor aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The RO's April 1957 decision denying entitlement to 
service connection for bilateral pes planus is final.  38 
U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, 
para. II; Department of Veterans Affairs Regulation 1008; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).

3.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim for service connection 
for bilateral pes planus has not been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in United States Marine 
Corps from May 1956 to April 1957.  The veteran's service 
medical records include a report of his enlistment 
examination on May 10, 1956, that was negative for 
complaints, history, or findings of pes planus or asthma.  
One week later, on May 17, 1956, at a re-examination, the 
examiner noted the following defect:  "Third degree pes 
planus bilateral symptomatic."  On October 22, 1956, the 
veteran complained of symptoms of pes planus.  He reported 
that he had arch supports but that, after wearing them for 
one month, his feet hurt "worse."  In November 1956 the 
veteran was examined in the orthopedic clinic.  The examiner 
recorded that the veteran's flat feet existed prior to his 
enlistment in service and that they were currently 
symptomatic and had been symptomatic prior to enlistment.  
The veteran was transferred to a U. S. naval hospital for 
treatment.

The report of that hospitalization includes the veteran's 
narrative history of treatment for flat feet at age seven.  
He stated that he was given arch supports and had worn them 
for approximately four months, at which time he stopped 
wearing them because of continued foot discomfort.  He had 
had intermittent trouble with his feet for most of his life.  
The veteran reported that since he had been in service his 
feet had ached following long marches and drilling and that 
he noted a continued aching in his feet with occasional 
cramps.  He claimed that the symptoms were increasing in 
severity.  The veteran's past medical history revealed asthma 
at age six, with no recent asthmatic attacks.  Physical 
examination of the veteran revealed bilateral flatfoot 
condition of about third degree.  There was subjective 
discomfort bilaterally on inversion of the foot.  There was 
prominence of the medial borders of both feet and there was a 
definite bilateral tendency to valgus of the heels.  X-ray 
examination of the feet revealed medial prominence of 
naviculars, and two accessory bones in the right foot and one 
in the left.

The Board of Medical Survey recommended the following:

This patient has a bilateral flatfoot 
condition[,] which has been asymptomatic 
apparently most of his life.  It is the 
opinion of the Board that this patient 
does not meet the minimum standards for 
enlistment or induction . . . ; that he 
is unfit for further naval service by 
reason of physical disability and that 
his physical disability was neither 
incurred in, nor aggravated by, a period 
of active military service.

The veteran was discharged from service in April 1957.

In June 1957 a rating decision was issued that denied the 
veteran's claim for entitlement to service connection for 
flat feet because the disability existed prior to service and 
there was no permanent increase in the severity of this 
condition during service.  The veteran was properly notified 
of this decision in June 1957; he did not appeal.

A medical report obtained from the VA Medical Center (VAMC) 
at Mountain Home, Tennessee, shows treatment of the veteran 
in July 1990 for problems unrelated to asthma or pes planus.

Private medical records reflect treatment by a private 
physician in May 2000, January 2001, and February 2001.  The 
veteran requested a prescription for albuterol at the May 
2000 visit and asked that the examiner complete a form 
stating that his flat feet and asthma had worsened due to his 
military service.  The veteran had records showing that he 
had both problems prior to being in the military.  Severity 
was described as moderate.  The examiner indicated that the 
veteran "had obvious problems with mobilization and asthma, 
most likely eligible for disability[,] unable to link current 
problems with service."  The veteran has not identified any 
other health care providers who treated him for flat feet or 
for asthma.  A VA medical report shows treatment for 
unrelated disabilities.  


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

Sufficient information concerning the veteran was of record 
at the time that he filed his claim. On several occasions the 
RO advised the veteran of the need for further evidence and 
the nature of the evidence that needed to be provided.  In 
letters to the veteran, dated in October 1999 and February 
2001, the RO advised the veteran of what evidence was needed 
to substantiate his claims and what VA would do or had done 
already.  The discussions of the veteran's claims contained 
in the July 2001 Statement of the Case (SOC) outlined the 
requirements for claims pertaining to new and material 
evidence and service connection and described the type of 
evidence lacking from the veteran's claims.  Thus, VA has 
notified the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate his claim, and has indicated 
which portion of that information and evidence, if any, is to 
be provided by him and which portion, if any, VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the letters and the SOC 
informed the veteran of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records have been obtained, and records have been 
obtained from the VA medical center and private facility from 
which the veteran reported receiving treatment for his asthma 
and pes planus.  The RO has requested that the veteran 
identify any other facilities from which he has received 
treatment.  In an April 2001 statement, the veteran's 
representative indicated that the veteran had no additional 
evidence to submit.  Further, there is no indication in the 
record that other relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.

As for VA's duty to obtain any medical examinations, the 
Board finds that obtaining a medical opinion is not warranted 
in this case.  With regard to the veteran's claim to reopen, 
the Board notes that while the VCAA was enacted during the 
pendency of the veteran's appeal pertaining to his claim to 
reopen, the VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 
2002).  Because the veteran has not identified any service or 
VA medical records which are not already in the claims file, 
the Board finds that there is no additional duty to assist 
prior to the veteran submitting new and material evidence.  
Because there is no basis to reopen the claim, the Board 
finds there is no obligation to provide a VA examination or 
medical opinion.  In view of the narrow questions of law and 
fact on which that issue turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claim.

With regard to the veteran's claim of entitlement to service 
connection for asthma, the VCAA requires VA to provide a 
medical examination or obtain a medical opinion when such an 
opinion or examination is necessary to decide a claim.  The 
VCAA specifically indicates that an examination is deemed 
"necessary" only if the evidence of record includes 
competent evidence that the veteran has a current disability, 
that the veteran suffered an event, injury, or disease in 
service, and that the disability may be associated with the 
veteran's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2002); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In this case, as will be explained further 
below, no examination or medical opinion is required because 
the evidence of record is sufficient for the Board to make a 
decision on the veteran's claim of entitlement to service 
connection for asthma.  The evidence of record is negative 
for evidence of an association between the veteran's current 
asthma and his military service.  The service medical records 
indicate that the veteran did not suffer from asthmatic 
attacks during service.  The earliest medical record showing 
treatment for asthma is dated in May 2000, more than 40 years 
after the veteran's discharge from service.  There is no 
reasonable possibility that an examination or medical opinion 
would aid in substantiating the claim because it cannot 
provide the missing evidence.  Under these circumstances, 
obtaining a medical opinion is not warranted.  The Board 
concludes there is sufficient evidence to evaluate the 
veteran's claim of entitlement to service connection for 
asthma.

The Board finds that VA has done everything required to 
assist the veteran.  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2002).  Having determined that the duties to 
inform and assist the veteran have been fulfilled, the Board 
must assess the credibility, and therefore the probative 
value of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306(a) (2002).


1.  Service connection for asthma

The veteran's service medical records reflect that the 
veteran was never treated for complaints of asthma or 
difficulty breathing while in service.  The only mention of 
asthma is on a medical record regarding treatment for flat 
feet, in which the examiner noted that the veteran's past 
medical history revealed asthma at age six.  It was noted 
specifically that the veteran had had no recent asthmatic 
attacks.

The veteran submitted a medical report from his private 
physician showing that in May 2000 he had requested a 
prescription for albuterol and had requested that the 
physician complete a form stating that flat feet and asthma 
were worse due to the veteran's having served in the 
military.  According to the examiner's report, the veteran 
had "records that show that he had both problems prior to 
being in military.  Severity was described as moderate."  
The examiner prescribed medication for the veteran's asthma.  
The diagnosis, in pertinent part, was asthma, unspecified, 
new.  On this copy of the report, submitted by the veteran, 
it was noted that the veteran "has obvious problems with 
mobilization and asthma, most likely eligible for 
disability," and there was no further notation.  The 
original report from the same physician of the same date, 
obtained this time by VA from the physician, showed identical 
information except for the final sentence.  This sentence, in 
its entirety reads "pt(veteran) has obvious problems with 
mobilization and asthma, most likely eligible for disability 
unable to link current problems with service."  A private 
medical report dated in January 2001 shows a past history of 
asthma and the same diagnosis of asthma, unspecified, 
unchanged, and essentially the same information was provided 
in a private report dated in February 2001.  

In this case, the medical evidence does not support the 
veteran's contention that he had symptoms of asthma during 
service.  The service medical records show no treatment or 
complaints of asthma symptoms.  Indeed, one of the records 
states that the veteran had not recently experienced 
asthmatic attacks.  Post-service medical records do not show 
treatment of the veteran for any type of respiratory 
condition until May 2000, some 43 years subsequent to his 
discharge from service.  The original private medical report 
dated in May 2000 shows that the examiner was "unable to 
link [asthma] with service."

The veteran's lay statements to the effect that he believes 
his asthma increased in severity while in service are not 
supported by objective medical evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The veteran asserts that he 
suffered from asthma during service.  Although the veteran 
notes correctly that he is competent to report symptoms of an 
injury or illness that are readily observable, see Layno v. 
Brown, 6 Vet. App.465, 469 (1994), that is not what he seeks 
to do in this case.  Rather, he is asserting that he suffered 
from asthma, which is a medical diagnosis and which requires 
competent medical evidence to establish, during service.  See 
Explanatory Statement on H.R. 4864, As Amended, 146 CONG. 
REC. H9912, H9915 (Oct. 17, 2000) (Lay evidence is competent 
to describe symptoms such as pain in the knee, but a lay 
person is not competent, due to lack of medical expertise or 
training to provide a medical diagnosis such as the pain in 
the knee is due to a torn ligament.).  His assertion that he 
suffered from asthma during service is not supported by 
objective medical evidence and is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.

Under these circumstances, the preponderance of the evidence 
is against the conclusion that the veteran is entitled to 
service connection for asthma.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("[A] veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . . ."); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" (quoting Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992))).  The evidence for and against 
the claim is not in relative equipoise; therefore, no 
reasonable doubt issue is raised.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).


2.  New and material evidence to reopen claim of service 
connection for flat feet

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 2002).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  The Board notes that 38 C.F.R. 
§ 3.156 has been amended to implement the Veterans Claims 
Assistance Act.  See 38 C.F.R. § 3.156 (2002).  However, the 
amended regulation is applicable only to claims to reopen 
received on or after August 29, 2001.  Because the veteran's 
claim was received in July 1999, the amended regulation is 
not applicable to this case.

In the instant case, the RO denied a claim for service 
connection for bilateral flat feet in June 1957.  The veteran 
was properly notified of this decision in June 1957, he did 
not appeal it, and it became final.  38 U.S.C. § 709 (1952); 
Veterans Regulation No. 2(a), Part II, para. II; Department 
of Veterans Affairs Regulation 1008; currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

In June 1957 the evidence of record included the veteran's 
service medical records which reflected treatment in November 
1956 for complaints of pes planus.  These records state that 
the veteran had first been treated for this condition when he 
was seven years old.  The veteran was hospitalized and 
treated for this condition.  The medical review board 
determined that the veteran was not fit for service, and he 
was ultimately discharged in April 1957.

The RO denied the veteran's claim for service connection on 
the basis that his pes planus existed prior to induction and 
that the condition was not aggravated by service.

In support of the veteran's request to re-open his claim, the 
record contains private medical reports reflecting visits in 
May 2000, January 2001 and February 2001.  The history of 
bilateral pes planus was noted and pes planus was diagnosed, 
but there were no findings bearing on whether this disorder 
increased in severity during service.  The only link to 
service was provided by the veteran's report of increased 
severity during service, and this contention was before the 
rating board in 1957.

As previously mentioned, to reopen his claim for service 
connection, the veteran must bring evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and that is "so significant that it must be 
considered in order to fairly decide the claim".  38 C.F.R. 
§ 3.156(a) (2001).  The evidence should "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability."  See Hodge v. 
West, 155 F.3d. 1356 (1998).

The Board concludes that the additional private medical 
reports, although new in that they have not been previously 
submitted, are not material evidence because they do not bear 
directly and substantially upon the specific matter under 
consideration-whether pes planus was either incurred during 
service or aggravated during service.  These reports are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  In addition, the 
additional evidence does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  38 C.F.R. § 3.156(a) (2001); Hodge, 
155 F.3d at 1363.  The 1957 decision determined that the 
veteran's pes planus had not been aggravated by his service.  
In May 2000 the private examiner indicated, on the original 
medical report, that he was "unable to link current problems 
with service."  This evidence does not bear substantially 
upon the specific matter under consideration-whether the 
veteran's pes planus either originated during service or, if 
preexisting service, increased in severity, or was 
aggravated, during service.  Therefore, it is not material.  
Furthermore, none of the evidence, either by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  Accordingly, this evidence, 
although new, is not material, and the veteran's appeal must 
be denied.




ORDER

Entitlement to service connection for asthma is denied.

New and material evidence to reopen the claim not having been 
submitted, entitlement to service connection for bilateral 
pes planus is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

